OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), *649judgment affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (99 AD2d 875). We would only add that there is nothing in the legislative history to the July 27,1981 amendment to section 62 of the Retirement and Social Security Law (L 1981, ch 756, § 1) to indicate that it was intended to have retrospective application.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.